United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 09-3552
                               ___________

Stephen W. Carlson,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Ameriprise Financial, Formerly       *
doing business as American Express   * [UNPUBLISHED]
Financial Advisors,                  *
                                     *
            Defendant,               *
                                     *
American Express; Minnesota          *
Department of Human Rights,          *
                                     *
            Appellees,               *
                                     *
Kelly Services,                      *
                                     *
            Defendant.               *
                                ___________

                          Submitted: July 30, 2010
                             Filed: February 14, 2011
                              ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
      During the pendency of this appeal from the district court’s1 judgment
dismissing Stephen Carlson’s complaint and imposing sanctions against him, Carlson
reached a settlement with all but one of the appellees, and those appellees have been
dismissed. Because Carlson has not challenged in his appellate brief the district
court’s dismissal of his action against the only remaining appellee, the Minnesota
Department of Human Rights, see Griffith v. City of Des Moines, 387 F.3d 733, 739
(8th Cir. 2004) (issues not briefed are deemed abandoned), we affirm. See 8th Cir.
R. 47B.
                       ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-